Case 1:17-cr-00434-ARR Document 114-1 Filed 11/03/19 Page 1 of 10 PageID #: 335




   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK
   ----------------------------------------------------------------------- x

   UNITED STATES OF AMERICA,


                                                                               17 Cr. 434 (ARR)
                                 -against-

   ABEL ROMERO-MELENDEZ,

                                                             Defendant.

   ----------------------------------------------------------------------- x




                             MEMORANDUM OF LAW IN
                             SUPPORT OF DEFENDANT ABEL
                             ROMERO-MELENDEZ’S PRETRIAL
                             MOTIONS




                                                        MICHAEL HUESTON, ESQ.
                                                        Attorney for Defendant Abel Romero-
                                                        Melendez
                                                        16 Court Street, Suite 1800
                                                        Brooklyn, New York 11241
                                                        (718) 246-2900



   Dated: November 3, 2019
Case 1:17-cr-00434-ARR Document 114-1 Filed 11/03/19 Page 2 of 10 PageID #: 336




                                PRELIMINARY STATEMENT

            This memorandum of law is submitted in support of the pretrial motions filed on

   behalf of defendant Abel Romero-Melendez. Mr. Romero-Melendez seeks: (1) an order

   directing the government to immediately disclose all Brady/Giglio information including

   all witness statements pursuant to 18 U.S.C. § 3500; (2) an order severing defendant’s

   trial from that of his codefendants pursuant to Fed. R. Crim. P. 14; (3) an order directing

   the government to provide notice of all evidence it intends to offer at trial against

   defendant pursuant to Fed. R. Evid. 404(b); (4) leave to join in his codefendants’ pretrial

   motions to the extent they are beneficial to his defense; and (5) such other and further

   relief as the Court may deem just and proper.

            For the reasons set forth below, Mr. Romero-Melendez is entitled to the relief he

   seeks.

                                          ARGUMENT

   I.       Mr. Romero-Melendez Moves For An Order Directing The Government To
            Immediately Disclose All Brady/Giglio Information Including All Witness
            Statements Pursuant to 18 U.S.C. § 3500

            Mr. Romero-Melendez has been indicted in this matter for an Alien Smuggling

   Conspiracy from 2006 and June 2017 (Count 1); a Conspiracy to Transport Minors from

   August 2006 and April 2014 (Count 2); a Sex Trafficking Conspiracy from January 2009

   and July 2017 (Count 3); Sex Trafficking of a Minor from August 2006 and March 2007

   – Jane Doe # 1 (Count 4); and Illegal Reentry from 2013 and July 2017 (Count 18).

            This application concerns Mr. Romero-Melendez’s alleged involvement in Counts

   One through Four. Upon information and belief, two women (who are known to the

   government) gave exculpatory statements to law enforcement about Mr. Romero-

   Melendez, stating that they were not forced into sex trafficking by him.
Case 1:17-cr-00434-ARR Document 114-1 Filed 11/03/19 Page 3 of 10 PageID #: 337




          Given this, on August 28, 2019, Mr. Romero-Melendez requested these

   statements, see ECF Document # 100, as “material” pursuant to Brady v. Maryland, 373

   U.S. 83 (1963). The defense and the government also conferred about this matter.

          Brady/Giglio material is immediately discoverable under both Fed. R. Crim. P.

   16(a)(1)(C) and Brady v. Maryland, 373 U.S. at 83. In Strickler v. Greene, 527 U.S. 263

   (1999), the Court emphasized that Brady material includes impeachment evidence as well

   as exculpatory evidence. A Brady claim has three elements: “The evidence at issue must

   be favorable to the accused, … that evidence must have been suppressed by the State, …

   and prejudice must have ensued.” Strickler, 527 U.S. at 281. Material that is “favorable

   to an accused” includes not only evidence that affirmatively tends to exculpate the

   defendant, but also information that impeaches the credibility of the government’s

   witnesses. See United States v. Bagley, 473 U.S. 667, 676-77 (1985). Exculpatory

   evidence also includes information that tends to mitigate punishment as well as guilt.

   Brady, 373 U.S. at 89. Nor is the exculpatory value of information negated by the fact

   that the government has other evidence that contradicts the exculpatory information. See

   United States v. Rittweger, 524 F.#d 171, 181 (2d Cir. 2008).

          Courts apply “a strict standard of materiality” where “the undisclosed evidence

   demonstrates that the prosecution’s case includes perjured testimony and that the

   prosecution knew, or should have known, of the perjury.” United States v. Agurs, 427

   U.S. 97, 103-104 (1976). Where the undisclosed evidence does not show the falsity of

   evidence offered by the government, the test for materiality is whether “there is a

   reasonable probability that, had the evidence been disclosed to the defense, the result of

   the proceeding would have been different.” United States v. Bagley, 473 U.S. 667, 682




                                                2
Case 1:17-cr-00434-ARR Document 114-1 Filed 11/03/19 Page 4 of 10 PageID #: 338




   (1985). This standard is met when the suppression of evidence “undermines confidence

   in the outcome of the trial.” Id. It does not require that the defense show by a

   preponderance of the evidence that the undisclosed evidence would probably have led to

   an acquittal. Whitley v. Kyles, 514 U.S. 419 434 (1995). But see Strickler, 527 U.S. 291

   (reasonable probability means more than reasonable possibility).

          Further, evidence may be material for Brady purposes even though it is not

   admissible, so long as it could lead to admissible evidence. See United States v. Mahaffy,

   693 F.3d 113, 131 (2d Cir. 2012). Undisclosed impeachment evidence concerning a

   government witness has been viewed as material “where the witness in question supplied

   the only evidence linking the defendant to the crime.” United States v. Avellino, 136 F.3d

   249, 256 (2d. Cir. 1998).

          The touchstone for determining the proper timing for the disclosure of Brady

   material is whether the defense has an opportunity to make effective use of the

   information at trial. United States v. Coppa (In re United States), 267 F.3d 132, 144 (2d

   Cir. 2001). The Second Circuit has found that the failure to make pretrial disclosure of

   exculpatory information violates the Brady doctrine when it deprives the defense of a

   reasonable opportunity to investigate the information or otherwise use it effectively.

   Grant v. Alldredge, 498 F.2d 376, 382 & n.7 (2d Cir. 1974).

          The items requested, the statements of two women who gave exculpatory

   information about Mr. Romero-Melendez, are obviously “material” because they

   contradict the government’s theory. This material also has value as extrinsic

   impeachment evidence, pursuant to Fed. R. Evid. 608(b), regarding any witnesses who

   may testify about Mr. Romero-Melendez’s alleged trafficking of these two women. This




                                                3
Case 1:17-cr-00434-ARR Document 114-1 Filed 11/03/19 Page 5 of 10 PageID #: 339




   evidence could surely affect the trial’s outcome. Accordingly, it should be produced.

   II.    Mr. Romero-Melendez Moves To Sever His Trial Based On Spillover
          Prejudice

          Mr. Romero-Melendez moves for an order pursuant to Fed. R. Crim. P. 14 to

   sever his trial from that of his codefendants.

          Rule 14(a) of the Federal Rules of Criminal Procedure provides:

                  If the joinder of offenses or defendants in an indictment, an
                  information, or a consolidation for trial appears to prejudice a
                  defendant or the government, the court may order separate trials of
                  counts, sever the defendants’ trials, or provide any other relief that
                  justice requires.

   See Fed. R. Crim. P. 14(a). Severance may be granted where it can be shown that a joint

   trial would prevent a reliable verdict. Zafiro v. United States, 506 U.S. 534, 539 (1993).

   Rule 14(a) permits the Court to “order separate trials of counts, [or] sever the defendants’

   trials” if it appears that a defendant or the government is prejudiced by the joinder of

   defendants or counts. A defendant must show that the prejudice from a joint trial “is

   sufficiently severe to outweigh the judicial economy that would be realized by avoiding

   multiple lengthy trials.” United States v. Walker, 142 F.3d 103, 1010 (2d Cir. 1998).

   “‘Prejudice’ occurs in joint trials when proof inadmissible against a defendant becomes a

   part of his trial solely due to the presence of co-defendants as to whom admission is

   proper.” United States v. Salameh, 152 F.3d 88, 115 (2d Cir. 1998); see also United

   States v. DiNome, 954 F.2d 839, 845 (2d Cir. 1992) (severance required as to two

   defendants after RICO charges dismissed as to them and evidence admitted against their

   codefendants created spillover prejudice). Severance may be required where “spillover

   might influence a jury to attribute criminal intent to ambiguous conduct associating a




                                                    4
Case 1:17-cr-00434-ARR Document 114-1 Filed 11/03/19 Page 6 of 10 PageID #: 340




   particular defendant with a conspiracy.” United States v. Cervone, 907 F.2d 332, 342 (2d

   Cir. 1990).

           The vast majority of discovery concerning the alleged abuse and injuries suffered

   by the alleged victims in this case was not committed by Mr. Romero-Melendez. In the

   government’s extradition affidavits, victims have described being beaten, threatened,

   intimidated, forced to have an abortion, and being raped by some of Mr. Romero-

   Melendez’s codefendants. While these same extradition documents only mention Mr.

   Romero-Melendez not allowing a victim to leave an apartment in Queens

   unaccompanied.

           The case of United States v. Gallo, 668 F. Supp. 736 (E.D.N.Y. 1987), provides

   an example of the factors the Court should consider in making its determination

   regarding severance which includes “the number of defendants and the number of counts;

   the complexity of the indictment; the estimated length of the trial; disparities in the

   amount or type of proof offered against the defendants; disparities in the degrees of

   involvement by defendants in the overall scheme; possible conflict between various

   defense theories or trial strategies; and, especially, prejudice from evidence admitted only

   against co-defendants but which is inadmissible or excluded as to a particular defendant.”

   Id. at 749.

           Using the factors set forth in Gallo it is easy to see how Mr. Romero-Melendez

   will be adversely affected by spillover prejudice. See e.g. United States v. Kelly, 349

   F.2d 720, 759 (2d Cir. 1965) (there was prejudice to a minor codefendant from

   inexorable accumulation of evidence against leaders in the organization). If tried alone, it

   is a fair estimate that the case-in-chief against Mr. Romero-Melendez would take little




                                                 5
Case 1:17-cr-00434-ARR Document 114-1 Filed 11/03/19 Page 7 of 10 PageID #: 341




   time, perhaps a few days. However, if tried with his codefendants the trial could go on

   for possibly weeks. Like the codefendant in Kelly, Mr. Romero-Melendez will be

   negatively impacted by any perceived trial drag. Id. at 759. Moreover, “the principal and

   inevitable prejudice” to Mr. Romero-Melendez will be “the slow but inexorable

   accumulation of evidence” against his codefendants that will rub off on him, and will

   reach its peak when the government seeks to offer into evidence proof of his relationship

   with his codefendants and any incidental contact between them. Id.

           Severance is also warranted because statements and admissions made by Mr.

   Romero-Melendez’s alleged coconspirators could not be introduced at trial against him

   without showing he joined the drug conspiracy. See e.g., United States v. Russo, 302 F.

   3d. 37, 46 (2d Cir. 2002) (For a co-conspirator statement to be admissible, the defendant

   must be “jointly engaged with the declarant in a conspiracy seeking” the objective sought

   to be advanced by the speaker.) The Russo Court, in discussing United States v. Gigante,

   166 F.3d 75 (2d Cir. 1999), noted the essential holding that offering statements under the

   coconspirator exception “was unacceptable when the speaker and the defendant were not

   jointly engaged in the criminal venture that was being advanced by the speaker.” Russo,

   302 F. 3d. at 44 (“An association between the defendant and the declarant in some other

   venture – and in particular a general association between them in the Mafia – will not

   suffice.”).

           Finally, severance is required because almost all of the anticipated evidence is not

   admissible against Mr. Romero-Melendez under Fed. R. Evid. 404(b) to show his

   knowledge, intent, opportunity, or modus operandi, and, even assuming its admissibility,




                                                6
Case 1:17-cr-00434-ARR Document 114-1 Filed 11/03/19 Page 8 of 10 PageID #: 342




   its probative value would be substantially outweighed by its prejudicial effect using the

   balancing test imposed by Fed. R. Evid. 403.

          Accordingly, as in Gallo, this Court must be on guard against giving undue

   weight to judicial economy and consider:

                  The prejudice concomitant with [a] case’s complexity is
                  “particularly injurious” to defendants charged in a small
                  proportion of the counts and who are implicated by only
                  bits and pieces of the evidence. United States v. Branker,
                  395 F.2d 881, 882 (2d Cir. 1968). “The jury is subjected to
                  weeks [or months] of trial dealing with dozens of incidents
                  of criminal misconduct which do not involve those [minor]
                  defendants in any way.” Id. “Inevitable prejudice” to the
                  peripheral defendants is caused by “the slow but inexorable
                  accumulation of evidence” against the major players.
                  United States v. Kelly, 349 F.2d [at 720]. The sheer volume
                  of such evidence against coconspirators, especially when
                  the prejudiced defendants sit in court for weeks or months
                  on end without their names so much as being mentioned,
                  id., can so unbalance the scales that “no amount of
                  cautionary instructions could . . . undo [] the harm. . . .” Id.
                  at 758. Where the evidence against the “minor” defendants
                  is “‘so little or so vastly disproportionate’ in comparison to
                  that admitted against the remainder of the defendants,”
                  United States v. Capra, 501 F.2d 267, 281 (2d Cir. 1974)
                  (quoting United States v. Rizzo, 491 F.2d 215, 218 (2d Cir.
                  1974)), cert. denied, 416 U.S. 990, 945 S. Ct. 2399, 40 L.
                  Ed. 2d 769 (1975), the likelihood of spillover prejudice is
                  greatly enhanced. See United States v. Gilbert, 504 F. Supp.
                  565 (S.D.N.Y. 1980) (severing one of three defendants
                  where “disproportionate involvement” in overall scheme
                  raised substantial risk of prejudice by accumulation of
                  evidence against codefendant). The courts must be
                  scrupulous to avoid the spectre of guilt by association - or,
                  more likely, guilt by confusion.

   Id. at 750. In this balancing, fairness to Mr. Romero-Melendez – the person – should win

   out over economy to a system, and his application should be granted. See e.g., United

   States v. Madrid, 302 F. Supp. 2d 187, 190 (S.D.N.Y. 2003) (the district court exercised

   its discretion to sever the counts under Rule 14 to avoid undue prejudice because “the



                                                 7
Case 1:17-cr-00434-ARR Document 114-1 Filed 11/03/19 Page 9 of 10 PageID #: 343




   laundering trial will involve evidence connecting defendant to a corrupt politician and a

   powerful, violent narcotics cartel, [which] … may well arouse jury animus that could, in

   a joint trial, spill over into the jury’s consideration of the fraud charges, which involve an

   alleged scheme which, fortunately, turned out not to have injured anyone. Id. at 191.

   III. Advance Notice of 404(b) Evidence

          Fed. R. Evid. 404(b) provides that, upon request of a defendant in a criminal case,

   the government “shall provide reasonable notice in advance of trial” of any evidence of

   other crimes, wrongs or acts it intends to introduce at trial. Mr. Romero-Melendez

   requested by letter, dated August 21, 2017, advance notice of any evidence the

   government will seek to introduce at trial pursuant to Fed. R. Evid. 404(b) against him.

   See ECF Document # 24. Under Rule 404(b), notice is mandatory, and the Court should

   therefore direct immediate compliance so the parties can resolve admissibility to the

   greatest extent possible before the jury is exposed to voire dire examination and opening

   statements. 2 Weinstein's Evidence 494 (1) at 404-13 (1980); also see United States v.

   Kelly, 420 F.2d 26, 29 (2d Cir. 1969) (“[T]rial by ambush in violation of spirit of

   rules…”). Typically, the government consents to this relief. See e.g., United States v.

   Gambino, 818 F. Supp. 541, 552-3 (E.D.N.Y. 1993).




                                                 8
Case 1:17-cr-00434-ARR Document 114-1 Filed 11/03/19 Page 10 of 10 PageID #: 344




    IV.      Mr. Romero-Melendez Joins The Pretrial Motions Of His Codefendants

             Pursuant to Federal Rule of Criminal Procedure 12, Mr. Romero-Melendez joins

    the motions of his codefendants and any arguments that apply to his pretrial motions.

                                        CONCLUSION

                   Mr. Romero-Melendez’s motions should be granted.



    Dated:         Brooklyn, New York
                   November 3, 2019

                                                Respectfully submitted,




                                                ___s/________________________
                                                MICHAEL HUESTON, ESQ.
                                                Attorney for Defendant Abel Romero-
                                                Melendez
                                                16 Court Street, Suite 1800
                                                Brooklyn, New York 11241
                                                (718) 246-2900




                                                9
